DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Application filed 16 Sep. 2021
	Claims 1-20 are pending in this case. Claim 1 is an independent claim



Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The combination of the recited limitations in the independent claims, when considered as a whole, the cited prior art of record fails to teach or reasonably suggest the combination of limitations of the claimed invention, as recited in independent claim 1. Thus, the combination of the limitations of the independent claims is novel and non-obvious.
The dependent claims being definite, further limiting and fully enabled by the Specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/James J Debrow/
Primary Patent Examiner
Art Unit 2144
571-272-5768